
	
		II
		110th CONGRESS
		2d Session
		S. 3377
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Coleman (for
			 himself, Ms. Collins, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 46, United States Code, to waive the
		  biometric transportation security card requirement for certain small business
		  merchant mariners, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Marine Business and Fishing
			 Guide Relief Act of 2008.
		2.Waiver of
			 biometric transportation security card requirement for certain small business
			 merchant mariners
			(a)In
			 generalSection 70105 (b)(2)
			 of title 46, United States Code, is amended—
				(1)in subparagraph
			 (B), by inserting and serving under the authority of such license,
			 certificate of registry, or merchant mariners document on a vessel for which
			 the owner or operator of such vessel is required to submit a vessel security
			 plan under section 70103(c) of this title before the semicolon;
				(2)by striking
			 subparagraph (D); and
				(3)by redesignating
			 subparagraphs (E), (F), and (G) as subparagraphs (D), (E), and (F),
			 respectively.
				(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit to
			 Congress a report that contains the following:
				(1)A list of the
			 locations that provide service to individuals seeking to obtain or renew a
			 license, certificate of registry, or merchant mariners document under part E of
			 subtitle II of title 46, United States Code.
				(2)An assessment of
			 the feasibility of accepting applications for licenses, certificates of
			 registry, and merchant mariner documents described in paragraph (1) and any
			 applicant biometrics required therefor at the Transportation Worker
			 Identification Credential enrollment facilities or mobile enrollment centers of
			 the Department of Homeland Security.
				(3)An assessment of
			 the administrative feasibility of verifying that an individual has obtained a
			 biometric transportation security card issued under section 70105 of title 46,
			 United States Code, and is serving under the authority of a license,
			 certificate of registry, or merchant mariners document described in paragraph
			 (1) on a vessel for which the owner or operator of such vessel is not required
			 to submit a vessel security plan under section 70103(e) of such title to
			 provide such individual a refund of any fees paid by such individual to obtain
			 such biometric transportation security card.
				(4)An assessment of
			 the administrative feasibility of verifying that an individual has obtained a
			 biometric transportation security card described in paragraph (3) and is
			 serving under the authority of a license, certificate of registry, or merchant
			 mariners document described in paragraph (1) on a vessel described in paragraph
			 (3) to provide such individual a credit towards the renewal of such license,
			 certificate of registry, or merchant mariners document that is equal to the
			 amount of fees paid by such individual for such biometric transportation
			 security card.
				
